  Case 1:21-cv-00216-TCS-JCG-MMB Document 14             Filed 05/13/21     Page 1 of 1




                UNITED STATES COURT OF INTERNATIONAL TRADE


 HILTI, INC.,

                                Plaintiff,

                .v.
                                                Court No. 21-00216
 THE UNITED STATES, et al.,

                      Defendants.




                              ORDER OF ASSIGNMENT

      Pursuant to 28 U.S.C. § 253(c) and Rule 77(e) of the Rules of this Court, the

above entitled action is assigned to a three-judge panel consisting of Judge Timothy C.

Stanceu, Judge Jennifer Choe-Groves and Judge M. Miller Baker.




                                                      /s/ Mark A. Barnett
                                                      Mark A. Barnett
                                                      Chief Judge


DATED: May 12, 2021
